Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 4/13/2020.
Claim 1 has been cancelled. Claims 1-30 have been cancelled.  Claims 31-50 have been added and are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope than the ‘850 patent in that it doesn’t recite advertising content based on common characteristic between the fist user and the second user.  It is old and well known to provide advertisements/discounts/offers based on common user’s characteristic.  For Example, providing same offers to buyers making over $100,000 per year, and based on the offer redemption, will help determine if the offers are popular among that particular group.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included advertising .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 31-50 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gilbert et al (2012/0063576 hereinafter Gilbert). 
	With respect to claims 31-32, 37-38 and 43-44, Gilbert teaches A computer server for dynamically transmitting digital content messages to at least one of a first mobile terminal or a second mobile terminal, comprising:
	 at least one processor and at least one memory including computer code, wherein the at least one memory and the computer code configured to, with the at least one processor, cause the computer server to: 

	determine, through communication with the Internet Protocol Multimedia Subsystem, a first data parameter from one or more digital tags associated with a content of a digital communication of the first mobile terminal (paragraphs ([0036-48], [0052- 55], [0058-74], mobile phone user information received and stored in server database and used to determine user preferences and appropriate targeted information (e.g. ads, weather, news, etc.), conversational voice data received and analyzed for keyword/topic extraction to determine interest in real-time and/or stored for later analysis and targeting);
	determine, through communication with the Internet Protocol Multimedia Subsystem, a second data parameter from one or more digital tags associated with a content of a digital communication of the second mobile terminal (paragraphs  ([0036-48], [0052-55], [0058-74], mobile phone user information received and stored in server database (i.e. “independent” as claimed) and used to determine user preferences and appropriate targeted information (e.g. ads, weather, news, etc.), conversational voice data received and analyzed for keyword/topic extraction to determine interest in real-time and/or stored for later analysis and targeting);
	automatically compare in real time the first data parameter associated with the first mobile terminal and the second data parameter associated with the second mobile terminal based on the content of the digital communications transmitted by one of the mobile terminals to the other of the mobile terminals upon a terminal communication between the first and second mobile terminals ([0036-48], [0052-55], [0058-74],

	and based on the match, cause the computer server to transmit in real time during the terminal, computer-code instructions to a digital multimedia content platform, wherein the computer-code instructions cause the generation and routing of a copy of digital multimedia content, in a message containing a descriptor of the data parameter, to the first mobile terminal and the second mobile terminal (e.g. ads, weather, news, etc.), conversational voice data received and analyzed for keyword/topic extraction to determine interest in real-time and/or stored for later analysis and targeting, targeted content (e.g. ads) delivered to at least one of the users at various times (e.g. either immediately after the conversation is over, right before the next call made by the consumer, or while the conversation is taking place), if consumer is connected to a computer the content may be displayed on a web browser where if the consumer is on a mobile phone the content can be played on the screen of the mobile phone (i.e. “instruction specifies format” as claimed).

	


	 As per claims 34, 40, 46  Gilbert discloses wherein the advertising platform is configured to transmit the advertising content to at least one of the terminals such that 

	 As per claims 35, 41, 47  Gilbert discloses wherein the advertising platform is configured to transmit the advertising content to at least one of the terminals such that the advertising content is provided to a user of the respective terminal after a communication of the respective terminal ([0036-48], [0052-55], [0058-74], mobile phone user information received and stored in server database and used to determine user preferences and appropriate targeted information (e.g. ads, weather, news, etc.), conversational voice data received and analyzed for keyword/topic extraction to determine interest in real-time and/or stored for later analysis and targeting, targeted content (e.g. ads) delivered to at least one of the users at various times (e.g. either immediately after the conversation is over, right before the  next call made by the consumer, or while the conversation is taking place)).



	With respect to claims 49-50, Gilbert further teaches  wherein a user profile comprising a profile information associated with each of the first mobile terminal and the second mobile terminal is stored in a database that resides outside of the communications network and the profile information comprises identifying information selected from the group consisting of a name, address, age, occupation, and ethnic background of a user;  wherein the profile information comprises personal information selected from the group consisting of a familial status, contact name, contact phone number, and contact relationship (i.e.  For example, when a consumer visits a website and decides to subscribe or join, the person generally will provide personal information such as name, email address, and mailing address. A co-registration advertisement 
	

References cited and pertinent to the disclosure:
	Article titled “Google CEO Free Cellphones for all, If..” teaches consumers would get the device without cost provided they accept the targeting advertising.

	WO 00/62564 (Blow, Anthony) teaches the advertising system in the service provider network 240 matches advertisement demographic target information with the demographics retrieved from user profiles to determine whether a particular subscriber 250 should receive a given advertisement. This allows the advertiser 210 to choose the scope of the demographic target. A narrow scope allows the advertiser 210 to target intended consumers with specificity at a cost of a decrease in the number of potential consumers exposed. 
	
	Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688